     Case 3:21-cv-00813-B-BT Document 14 Filed 06/11/21       Page 1 of 2 PageID 68



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ALBERT J. GARRY,                            §
             Plaintiff,                     §
                                            §
v.                                          §     No. 3:21-cv-00813-B (BT)
                                            §
                                            §
JOSH YEAGER,                                §
                  Defendant.                §

           ORDER SPECIFYING FURTHER ACTION TO BE TAKEN

         The Clerk of the Court shall take the following indicated action:

 ☒       A true copy of this order shall be mailed to plaintiff. The Clerk shall issue
         summons to defendant at 6619 W. Calumet Road, Milwaukee, Wisconsin
         53223.

 The Clerk shall prepare copies of the complaint, Magistrate Judge’s Questionnaire
 and other pleadings and orders, including the Findings, Conclusions, and
 Recommendation of the United States Magistrate Judge, and deliver them with the
 summons to the United States Marshal Service.

         The United States Marshal Service shall take the following
         indicated action:

 ☒       Summons shall be served within 30 days from the date of this order
         pursuant to Fed. R. Civ. P. 4(c).

        It is further ORDERED that, at all times during the pendency of this action,
 plaintiff(s) shall immediately notify the Court of any change of address and its
 effective date. Such notice shall be captioned "NOTICE TO THE COURT OF
 CHANGE OF ADDRESS." The notice shall contain only information pertaining to
 the change of address and its effective date. Failure to file a NOTICE TO THE
 COURT OF CHANGE OF ADDRESS may result in the dismissal of the amended
 complaint for failure to prosecute pursuant to Federal Rule of Civil Procedure
 41(b).




                                            1
 Case 3:21-cv-00813-B-BT Document 14 Filed 06/11/21      Page 2 of 2 PageID 69



After docketing, this action shall be:


☒    Referred to Magistrate Judge Rutherford for further proceedings and/or
     findings and recommendation.

☐    Referred to a Judge of the District Court for further action as may be
     appropriate.

     SIGNED June 11, 2021.



                                     ___________________________
                                     REBECCA RUTHERFORD
                                     UNITED STATES MAGISTRATE JUDGE




                                       2
